        Case 3:14-cr-00225-VLB Document 548 Filed 05/27/20 Page 1 of 3




Standing Order in Motions for Modification of an Imposed Term of Imprisonment
  Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) in relation to the COVID-19 pandemic


      The Court finds that modification of the motion procedures set forth in D.

Conn. L. R. 7 is necessary to expedite the prompt and just resolution of time-

sensitive motions for compassionate release in relation to the current COVID-19

pandemic. This Standing Order shall apply to all motions for modification of an

imposed term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) based on

“extraordinary and compelling” reasons in relation to the COVID-19 pandemic and

filed on or after April 10, 2020. The Court expects the parties to take all reasonable

measures to aid in the prompt and just disposition of these matters. Accordingly,

the parties shall comply with the following briefing requirements:

1.    Before filing the motion, counsel for the defendant must confer with counsel

      for the Government to inquire if the Government will consent or object to the

      motion.

2.    In the event the Government consents to the defendant’s motion, or the

      Federal Bureau of Prisons (“BOP”) moves for release on the defendant’s

      behalf, counsel for the defendant must immediately contact Chambers by

      telephone at 860-240-3123 and email the Court’s Courtroom Deputy at

      Jeremy_Shafer@ctd.uscourts.gov.

3.    The defendant’s moving brief shall not exceed 14 pages (Arial, 12pt. font,

      bold, double spaced). The motion must address the following issues and be

      accompanied by the following exhibits:

      a. A statement of the statutory basis for the defendant’s motion;


                                          1
      Case 3:14-cr-00225-VLB Document 548 Filed 05/27/20 Page 2 of 3




     b. whether the Government consents to or objects to the motion;

     c. a statement of the defendant’s current medical condition, illness, or other

        extraordinary circumstance, including diagnosis and prognosis, any

        prescribed treatment, and the present effect of the treatment at

        controlling the condition or illness;

     d. a sealed copy of the defendant’s medical records for the last six months;

     e. a dated copy of the inmate request to the warden of the defendant’s

        facility requesting compassionate release pursuant to 18 U.S.C. §

        3582(c)(1)(A) and any response thereto;

     f. a copy of the defendant’s disciplinary report from the BOP or non-BOP

        facility, if so designated;

     g. a sealed copy of the Pre-Sentence Report (“PSR”) if the defendant was

        sentenced in another district or if the PSR is not available on the

        electronic docket based on the age of the case.

4.   If any of these items are not available at the time of filing, counsel for

     defendant must state what steps were taken to obtain these documents and

     include copies of any outstanding document requests or address why the

     requirement is inapplicable. A copy of any subsequently received document

     must be filed on the docket within 24 hours of counsel’s receipt.

5.   If the Government opposes the motion, the Government’s response brief is

     due within 7 days and shall not exceed 14 pages. In addition to responding

     to defendant’s motion, the Government must also address the following:




                                        2
        Case 3:14-cr-00225-VLB Document 548 Filed 05/27/20 Page 3 of 3




      a. What is the current status of the COVID-19 pandemic at defendant’s

         facility, including the number of inmates and staff who have tested

         positive for COVID-19 and how many inmates or staff have been treated

         for or died from COVID-19;

      b. What steps are routinely taken at the defendant’s facility to reduce the

         risk of infection and severe illness; and

      c. What COVID-19 testing and tracking protocols and treatment measures

         are followed for inmates and staff who are suspected of having or have

         become infected?

6.    Should the defendant choose to file a reply brief, they must do so within 3

      days of the Government’s response. The defendant’s reply brief shall not

      exceed 5 pages.

7.    These deadlines may be extended for good cause pursuant to D. Conn. L. R.

      7(b). The good cause standard requires a particularized showing that the

      time limitation in question cannot reasonably be met despite the diligence of

      the party seeking the extension. Any party seeking an extension should note

      that these deadlines expressly balanced potential operational obstacles

      caused by the pandemic with the need to address these motions as promptly

      as possible.

This order shall be in effect until otherwise revoked by the Court.

                                             IT IS SO ORDERED
                                             ______/s/________________
                                             Hon. Vanessa L. Bryant
                                             United States District Judge
Dated at Hartford, Connecticut: April 10, 2020
                                         3
